Rosenberry, C. J.
The question, presented upon this appeal requires an interpretation of sec. 318.01 (2), Stats., already set out. On behalf of the petitioner it is argued that the statute is mandatory; that it was the duty of the court to make a reasonable allowance out of the estate, and that refusal of the court to make the petitioner any allowance was erroneous. On the other hand, it is argued that the statute is purely discretionary; that the widow has received certain insurance moneys and other resources, and that it would be equitable to deny her support under the statute, under all the facts and circumstances of this case.
It is considered that the object and purpose of the statute is to substitute the estate of the husband for the deceased husband during the progress of the settlement of the estate so far as support of the family is concerned. What allowance should be made is to be determined under all the facts and circumstances. Ordinarily in the case of a solvent estate it would be such sum as would maintain the family in approximately the same degree of comfort in which they *593were maintained by the husband. Under the statute the widow is entitled to an allowance for her support during the progress of the settlement of the estate and it should be paid when and as there are funds available for that purpose, and the fact that the widow has been able to survive by means of aid extended tp her or loans made by her friends or relatives does not deprive her of her rights under the statute. All the facts and circumstances of this case were before the court. It is not necessary to have a rehearing of the matter.
There were originally three appeals in this case — (1st) that of Elza Schultz, (2d) that of G. P. Thiedt, administrator, and (3d) that of Ruby A. Gordon, divorced wife of the deceased. The appeal of Ruby A. Gordon has been abandoned by counsel. Her counsel joined in the brief of the guardian ad litem of Max and Maxine Sullivan, children of Mrs. Gordon. The guardian ad litem contends that the appeal of Elza Schultz should be dismissed because not perfected in accordance with the statute, and that the appeal of G. P. Thiedt, administrator, should be dismissed because he has no right to appeal. The same questions would be raised upon each appeal.
Sec. 324.01 (2) provides:
“In counties having a population of over fifteen thousand, in all cases not otherwise provided for, any executor, administrator, guardian, trustee, or any person aggrieved by any order, judgment, decree, determination or denial of the county court shall have the right to have the same reviewed by writ of error or appeal from the county court to the supreme court.”
In McKenney v. Minahan, 119 Wis. 651, 97 N. W. 489, it was said:
“Sec. 4031 [now sec. 324.01] expressly recognizes an administrator standing as the representative of persons who would be injuriously affected by a determination of the county court, if it were allowed to stand, as a party *594aggrieved. That is the plain meaning of the language: ‘In all cases not otherwise provided for, any executor, administrator, guardian, trustee or any person aggrieved,’ etc. Plainly, any one of the persons specially mentioned is recognized as a party aggrieved, when any one whose interest he represents is aggrieved. It was the duty of the administrator to preserve the property of the estate, so far as he legally could, for transmission to the heirs of the deceased. In the settlement of claims against the estate he stood for them. Any injury to their interests, in legal effect, was a grievance to him within the meaning of the appeal statute. ... It is elementary that the legal representative of interests involved in litigation, prejudicially affected by the result, is a party aggrieved within the meaning of appeal statutes.”
Within the doctrine of this case the administrator was entitled to take the appeal.
We shall not discuss the proposition that the appeal of Elza Schultz was not perfected. It was quite apparent that it was taken, in good faith, and if not perfected it would be our duty under sec. 274.32 to stay the proceedings and permit it to be perfected. All questions presented upon her appeal being presented upon the appeal of the administrator, further consideration is not necessary.
By the Court. — That part of the order appealed from is reversed, and cause remanded with directions to the trial court to make an allowance pursuant to the statute as indicated in this opinion.